United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 01-2178
                                    ___________

Kenneth G. Schladweiler,             *
                                     *
          Appellant,                 * Appeal from the United States
                                     * Tax Court.
    v.                               *
                                     *      [UNPUBLISHED]
Commissioner of Internal Revenue,    *
                                     *
          Appellee.                  *
                                ___________

                          Submitted: January 30, 2002
                              Filed: February 4, 2002
                                   ___________

Before LOKEN, BEAM, and RILEY, Circuit Judges.
                            ___________

PER CURIAM.

      Kenneth Schladweiler, the sole proprietor of a truck/hauling business, appeals
from the tax court’s1 adverse judgment, following a trial, in his action contesting the
assessment of deficiencies and penalties in his federal income taxes for tax years
1992, 1993, and 1994. We agree with the tax court that Schladweiler did not carry
his burden of proving that the IRS’s deficiency assessments were arbitrary or
erroneous with regard to any issue. See Page v. Commissioner, 58 F.3d 1342, 1347
(8th Cir. 1995) (taxpayer’s burden). The record shows that Schladweiler received


      1
          The HONORABLE L. PAIGE MARVEL, United States Tax Court Judge.
credit for every business expense he properly documented, and Schladweiler provided
no evidence refuting the calculation of additional unreported gross income for 1993.
The tax court also correctly determined that the IRS was entitled to assess accuracy-
related penalties, based on Schladweiler’s negligent failure to keep adequate records.
See 26 U.S.C. § 6662(b), (c) (negligence includes failure to make reasonable attempt
to comply with code); 26 C.F.R. § 1.6662-3 (negligence includes taxpayer’s failure
to keep adequate books or records).

      Accordingly, we affirm. See 8th Cir. R. 47B.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                         -2-